Order filed December 17, 2021




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00457-CV
                                   ____________

       HARRIS COUNTY FLOOD CONTROL DISTRICT, Appellant

                                        V.

                        LANCE HALSTEAD, Appellee


                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-33563

                                   ORDER

      The clerk’s record was filed June 26, 2020. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain order signed on or about June 19, 2020
denying the Plea to the Jurisdiction of Harris County Flood Control District.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before December 30, 2021, containing order signed on or about June
19, 2020 denying the Plea to the Jurisdiction of Harris County Flood Control
District.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Jewell, Bourliot, Poissant.